Exhibit 10.8

 

FORM OF URBAN EDGE PROPERTIES OMNIBUS SHARE PLAN
RESTRICTED LTIP UNIT AGREEMENT

 

RESTRICTED LTIP UNIT AGREEMENT (the “Agreement” or “Restricted LTIP Unit
Agreement”) made as of the date set forth on Schedule A hereto between URBAN
EDGE PROPERTIES, a Maryland real estate investment trust (the “Company”), its
subsidiary Urban Edge Properties LP, a Delaware limited partnership (the
“Partnership”), and the employee of the Company or one of its affiliates listed
on Schedule A (the “Employee”).

 

RECITALS

 

A.                                    In accordance with the Urban Edge
Properties 2015 Omnibus Share Plan, as it may be amended from time to time (the
“Plan”), the Company desires, in connection with the employment of the Employee,
to provide the Employee with an opportunity to acquire LTIP Units (as defined in
the agreement of limited partnership of the Partnership, as amended (the
“Partnership Agreement”)) having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein, in the Plan and in the Partnership
Agreement, and thereby provide additional incentive for the Employee to promote
the progress and success of the business of the Company, the Partnership and its
subsidiaries.

 

B.                                    Schedule A hereto sets forth certain
significant details of the LTIP Unit grant herein and is incorporated herein by
reference. Capitalized terms used herein and not otherwise defined have the
meanings provided on Schedule A.

 

NOW, THEREFORE, the Company, the Partnership and the Employee hereby agree as
follows:

 

AGREEMENT

 

1.                                      Grant of Restricted LTIP Units. On the
terms and conditions set forth below, as well as the terms and conditions of the
Plan, the Company hereby grants to the Employee such number of LTIP Units as is
set forth on Schedule A (the “Restricted LTIP Units”).

 

2.                                      Vesting Period. The vesting period of
the Restricted LTIP Units (the “Vesting Period”) begins on the Grant Date and
continues until such date as is set forth on Schedule A as the date on which the
Restricted LTIP Units are fully vested. On the first Annual Vesting Date
following the date of this Agreement and each Annual Vesting Date thereafter,
the number of LTIP Units equal to the Annual Vesting Amount shall become vested,
subject to earlier forfeiture as provided in this Agreement. To the extent that
Schedule A provides for amounts or schedules of vesting that conflict with the
provisions of this paragraph, the provisions of Schedule A will govern. Except
as permitted under Section 10, the Restricted LTIP Units for which the
applicable Vesting Period has not expired may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered (whether voluntary
or involuntary or by judgment, levy, attachment, garnishment or other legal or
equitable proceeding).

 

--------------------------------------------------------------------------------


 

The Employee shall be entitled to receive distributions with respect to
Restricted LTIP Units to the extent provided for in the Partnership Agreement,
as modified hereby, if applicable. The Distribution Participation Date (as
defined in the Partnership Agreement) for the Restricted LTIP Units shall be the
Grant Date. Notwithstanding the foregoing, the Employee shall not have the right
to receive cash distributions paid on Restricted LTIP Units for which the
applicable Vesting Period has not expired unless the Employee is employed by the
Company or an affiliate on the payroll date coinciding with or immediately
following the date any such distributions are payable.

 

The Employee shall have the right to vote the Restricted LTIP Units if and when
voting is allowed under the Partnership Agreement, regardless of whether the
applicable Vesting Period has expired.

 

3.                                      Forfeiture of Restricted LTIP Units. If
the employment of the Employee by the Company or an affiliate terminates for any
reason except death or following a Change in Control as described below, the
Restricted LTIP Units for which the applicable Vesting Period has not expired as
of the date of such termination shall be forfeited and returned to the Company
for delivery to the Partnership and cancellation. Upon the Employee’s death, all
of the Restricted LTIP Units (whether or not vested) shall become fully vested
and shall not be forfeitable. Upon the occurrence of (a) a Change in Control of
the Company, and (b) the termination of employment of the Employee with the
Company or its affiliates within 24 months of such Change in Control either
(i) by the Company (or its successor) without Cause (as defined below) or
(ii) by the Employee for Good Reason (as defined below), then any Restricted
LTIP Units for which the applicable Vesting Period has not expired shall become
fully vested and shall not be forfeitable. For purposes of this Restricted LTIP
Unit Agreement, a “Change in Control” of the Company means the occurrence of one
of the following events:

 

(i)                                     individuals who, on the Grant Date,
constitute the Board of Trustees of the Company (the “Incumbent Trustees”) cease
for any reason to constitute at least a majority of the Board of Trustees (the
“Board”), provided that any person becoming a trustee subsequent to the Grant
Date whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee;

 

(ii)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes,
after the Grant Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then-outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained

 

2

--------------------------------------------------------------------------------


 

by the Company or any such majority-owned subsidiary, (C) any underwriter
temporarily holding securities pursuant to an offering of such securities or
(D) any person pursuant to a Non-Qualifying Transaction (as defined in paragraph
(iii));

 

(iii)                               the consummation of a merger, consolidation,
share exchange or similar form of transaction involving the Company or any of
its subsidiaries, or the sale of all or substantially all of the Company’s
assets (a “Business Transaction”), unless immediately following such Business
Transaction (a) more than 50% of the total voting power of the entity resulting
from such Business Transaction or the entity acquiring the Company’s assets in
such Business Transaction (the “Surviving Corporation”) is beneficially owned,
directly or indirectly, by the Company’s shareholders immediately prior to any
such Business Transaction, and (b) no person (other than the persons set forth
in clauses (A), (B) or (C) of paragraph (ii) above or any tax-qualified,
broad-based employee benefit plan of the Surviving Corporation or its
affiliates) beneficially owns, directly or indirectly, 30% or more of the total
voting power of the Surviving Corporation (a “Non-Qualifying Transaction”); or

 

(iv)                              Board approval of a liquidation or dissolution
of the Company, unless the voting common equity interests of an ongoing entity
(other than a liquidating trust) are beneficially owned, directly or indirectly,
by the Company’s shareholders in substantially the same proportions as such
shareholders owned the Company Voting Securities immediately prior to such
liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Restricted LTIP Unit Agreement.

 

For the purposes of this Section, “Cause” will mean, with respect to the
Employee, the Employee’s: (a) conviction of, or plea of guilty or nolo contendre
to, a felony pertaining or otherwise relating to his or her employment with the
Company or an affiliate; or (b) willful misconduct that is materially
economically injurious to the Company or any of its affiliates, in each case as
determined in the Company’s sole discretion. For the purposes of this Section,
“Good Reason” will mean (a) the assignment to the Employee of duties materially
and adversely inconsistent with the Employee’s status prior to the Change in
Control or a material and adverse alteration in the nature of the Employee’s
duties, responsibilities or authority; (b) a reduction in the Employee’s base
salary; or (c) a relocation of the Employee’s own office location to a location
more than 30 miles from its location prior to the Change in Control. In the
event the Employee is a party to an employment agreement with the Company or an
affiliate thereof, and the definitions of Cause or Good Reason contained herein
conflict with terms provided therefor in such employment agreement (or similar
terms or provisions intended to cover substantially similar circumstances), the
definitions contained in such employment agreement will govern.

 

4.                                      Certificates. Each certificate, if any,
issued in respect of the Restricted LTIP Units awarded under this Restricted
LTIP Unit Agreement shall be registered in the Employee’s name and held by the
Company until the expiration of the applicable Vesting Period. If certificates
representing the LTIP Units are issued by the Partnership, at the expiration of
each Vesting Period, the Company shall deliver to the Employee (or, if
applicable, to the Employee’s legal representatives, beneficiaries or heirs)
certificates representing the number of LTIP Units that vested upon the
expiration of such Vesting Period. The Employee agrees that any resale of the
LTIP Units received upon the expiration of the applicable Vesting Period (or
shares of the Company’s common shares of beneficial interest, par value $0.01
per share (the “Common Shares”) received upon

 

3

--------------------------------------------------------------------------------


 

redemption of or in exchange for LTIP Units or Class A Units of the Partnership
into which LTIP Units may have been converted) shall not occur during the
“blackout periods” forbidding sales of Company securities, as set forth in the
then-applicable Company employee manual or insider trading policy. In addition,
any resale shall be made in compliance with the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), or an applicable
exemption therefrom, including, without limitation, the exemption provided by
Rule 144 promulgated thereunder (or any successor rule).

 

5.                                      Tax Withholding. The Company or its
applicable affiliate has the right to withhold from cash compensation payable to
the Employee all applicable income and employment taxes due and owing at the
time the applicable portion of the Restricted LTIP Units becomes includible in
the Employee’s income (the “Withholding Amount”), and/or to delay delivery of
Restricted LTIP Units until appropriate arrangements have been made for payment
of such withholding. In the alternative, the Company has the right to retain and
cancel, or sell or otherwise dispose of, such number of Restricted LTIP Units as
have a market value (determined as of the date the applicable LTIP Units vest)
approximately equal to the Withholding Amount, with any excess proceeds being
paid to Employee.

 

6.                                      Certain Adjustments. If (i) the Company
shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or stock of the Company or other transaction similar thereto,
(ii) any stock dividend, stock split, reverse stock split, stock combination,
reclassification, recapitalization, significant repurchases of stock, or other
similar change in the capital structure of the Company, or any extraordinary
dividend or other distribution to holders of Common Shares or Class A Units
other than regular dividends shall occur, or (iii) any other event shall occur
that in each case in the good faith judgment of the Compensation Committee of
the Board (the “Committee”) necessitates action by way of appropriate equitable
adjustment in the terms of this Restricted LTIP Unit Agreement, the Plan or the
LTIP Units, then the Committee shall take such action as it deems necessary to
maintain the Employee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Agreement and the terms of the
LTIP Units prior to such event, including, without limitation: (A) adjustments
in the LTIP Units; and (B) substitution of other awards under the Plan or
otherwise. In the event of any change in the outstanding Common Shares (or
corresponding change in the Conversion Factor (as defined in the Partnership
Agreement) applicable to Class A Units of the Partnership) by reason of any
share dividend or split, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other corporate change, or any distribution
to common shareholders of the Company other than regular dividends, any Class A
Units, shares or other securities received by the Employee with respect to the
applicable Restricted LTIP Units for which the Vesting Period shall not have
expired will be subject to the same restrictions as the Restricted LTIP Units
with respect to an equivalent number of shares or securities and shall be
deposited with the Company.

 

7.                                      No Right to Employment. Nothing herein
contained shall affect the right of the Company or any affiliate to terminate
the Employee’s services, responsibilities and duties at any time for any reason
whatsoever.

 

8.                                      Notice. Any notice to be given to the
Company shall be addressed to the Executive Vice President of the Company at 888
Seventh Avenue, New York, New York 10019, and any notice to be given the
Employee shall be addressed to the Employee at the Employee’s address as it
appears on the employment records of the Company, or at such other address as
the Company or the Employee may hereafter designate in writing to the other.

 

4

--------------------------------------------------------------------------------


 

9.                                      Governing Law. This Restricted LTIP Unit
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Maryland, without references to principles of conflict of
laws.

 

10.                               Successors and Assigns. This Restricted LTIP
Unit Agreement shall be binding upon and inure to the benefit of the parties
hereto and any successors to the Company and any successors to the Employee by
will or the laws of descent and distribution, but this Restricted LTIP Unit
Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Employee. None of the LTIP Units shall be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered (whether voluntarily
or involuntarily or by judgment, levy, attachment, garnishment or other legal or
equitable proceeding) (each such action, a “Transfer”), or redeemed in
accordance with the Partnership Agreement (a) prior to vesting and (b) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act), and such Transfer is in accordance with
the applicable terms and conditions of the Partnership Agreement. Any attempted
Transfer of LTIP Units not in accordance with the terms and conditions of this
Section 10 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any LTIP Units as a result of any such
Transfer, and shall otherwise refuse to recognize any such Transfer.

 

11.                               Severability. If, for any reason, any
provision of this Restricted LTIP Unit Agreement is held invalid, such
invalidity shall not affect any other provision of this Restricted LTIP Unit
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Restricted LTIP Unit Agreement shall be held invalid in part, such
invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Restricted LTIP Unit Agreement, shall to the full extent consistent with
law continue in full force and effect.

 

12.                               Headings. The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Restricted LTIP Unit
Agreement.

 

13.                               Counterparts. This Restricted LTIP Unit
Agreement may be executed in multiple counterparts with the same effect as if
each of the signing parties had signed the same document. All counterparts shall
be construed together and constitute the same instrument.

 

14.                               Miscellaneous. This Restricted LTIP Unit
Agreement may not be amended except in writing signed by the Company and the
Employee. Notwithstanding the foregoing, this Restricted LTIP Unit Agreement may
be amended in writing signed only by the Company to: (a) correct any errors or
ambiguities in this Restricted LTIP Unit Agreement; and/or (b) to make such
changes that do not materially adversely affect the Employee’s rights hereunder.
This grant shall in no way affect the Employee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company. In the
event of a conflict between this Restricted LTIP Unit Agreement and the Plan,
the Plan shall govern.

 

15.                               Conflict With Employment Agreement. If (and
only if) the Employee and the Company or its affiliates have entered into an
employment agreement, in the event of any conflict between any of the provisions
of this Agreement and any such employment agreement, the provisions of such
employment agreement will govern. As further provided

 

5

--------------------------------------------------------------------------------


 

in Section 7, nothing herein shall imply that any employment agreement exists
between the Employee and the Company or its affiliates.

 

16.                               Status as a Partner. As of the Grant Date, the
Employee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of LTIP Units issued to the Employee as of such date
pursuant to this Restricted LTIP Unit Agreement by: (A) signing and delivering
to the Partnership a copy of this Agreement; and (B) signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit A).

 

17.                               Status of LTIP Units under the Plan. The LTIP
Units are both issued as equity securities of the Partnership and granted as
awards under the Plan. The Company will have the right at its option, as set
forth in the Partnership Agreement, to issue Common Shares in exchange for
Class A Units into which LTIP Units may have been converted pursuant to the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such Common Shares, if issued, will be issued under
the Plan. The Employee must be eligible to receive the LTIP Units in compliance
with applicable federal and state securities laws and to that effect is required
to complete, execute and deliver certain covenants, representations and
warranties (attached as Exhibit B). The Employee acknowledges that the Employee
will have no right to approve or disapprove such determination by the Company.

 

18.                               Investment Representations; Registration. The
Employee hereby makes the covenants, representations and warranties as set forth
on Exhibit B attached hereto. All of such covenants, warranties and
representations shall survive the execution and delivery of this Restricted LTIP
Unit Agreement by the Employee. The Partnership will have no obligation to
register under the Securities Act any LTIP Units or any other securities issued
pursuant to this Restricted LTIP Unit Agreement or upon conversion or exchange
of LTIP Units.

 

19.                               Section 83(b) Election. In connection with
this Restricted LTIP Unit Agreement, the Employee hereby agrees to make an
election to include in gross income in the year of transfer the applicable LTIP
Units pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, substantially in the form attached hereto as Exhibit C and to supply
the necessary information in accordance with the regulations promulgated
thereunder.

 

20.                               Acknowledgement.  The Employee hereby
acknowledges and agrees that this Restricted LTIP Unit Agreement and the LTIP
Units issued hereunder shall constitute satisfaction in full of all obligations
of the Company and the Partnership, if any, to grant to the Employee LTIP Units
pursuant to the terms of any written employment agreement or letter or other
written offer or description of employment with the Company and/or the
Partnership executed prior to or coincident with the date hereof.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Restricted LTIP Unit Agreement has been executed by the
parties hereto as of the date and year first above written.

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

URBAN EDGE PROPERTIES LP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Employee, desiring to become one of the within named Limited Partners of
Urban Edge Properties LP, hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Limited Partnership Agreement, dated as of
January 14, 2014, of Urban Edge Properties LP, as amended (the “Partnership
Agreement”). The Employee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Employee): Capitalized terms used but
not defined herein have the meaning ascribed thereto in the Partnership
Agreement.

 

1.                                      The Limited Partner hereby confirms that
it has reviewed the terms of the Partnership Agreement and affirms and agrees
that it is bound by each of the terms and conditions of the Partnership
Agreement, including, without limitation, the provisions thereof relating to
limitations and restrictions on the transfer of Partnership Units.

 

2.                                      The Limited Partner hereby confirms that
it is acquiring the Partnership Units for its own account as principal, for
investment and not with a view to resale or distribution, and that the
Partnership Units may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the Partnership (which it has no obligation to file) or that is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and all applicable state and foreign securities laws,
and the General Partner may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
If the General Partner delivers to the Limited Partner Common Shares of
beneficial interest of the General Partner (“Common Shares”) upon redemption of
any Partnership Units, the Common Shares will be acquired for the Limited
Partner’s own account as principal, for investment and not with a view to resale
or distribution, and the Common Shares may not be transferred or otherwise
disposed of by the Limited Partner otherwise than in a transaction pursuant to a
registration statement filed by the General Partner with respect to such Common
Shares (which it has no obligation under the Partnership Agreement to file) or
that is exempt from the registration requirements of the Securities Act and all
applicable state and foreign securities laws, and the General Partner may refuse
to transfer any Common Shares as to which evidence of such registration or
exemption from such registration satisfactory to the General Partner is not
provided to it, which evidence may include the requirement of a legal opinion
regarding the exemption from such registration.

 

3.                                      The Limited Partner hereby affirms that
it has appointed the General Partner, any Liquidator and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead, in accordance with
Section 2.4 of the Partnership Agreement, which section is hereby incorporated
by reference. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall survive and not
be affected by the death, incompetency, dissolution, disability, incapacity,
bankruptcy or termination

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

of the Limited Partner and shall extend to the Limited Partner’s heirs,
executors, administrators, legal representatives, successors and assigns.

 

4.                                      The Limited Partner hereby confirms
that, notwithstanding any provisions of the Partnership Agreement to the
contrary, the LTIP Units shall not be redeemable by the Limited Partner pursuant
to Section 8.6 of the Partnership Agreement.

 

5.                                      (a)  The Limited Partner hereby
irrevocably consents in advance to any amendment to the Partnership Agreement,
as may be recommended by the General Partner, intended to avoid the Partnership
being treated as a publicly-traded partnership within the meaning of
Section 7704 of the Internal Revenue Code, including, without limitation,
(x) any amendment to the provisions of Section 8.6 of the Partnership Agreement
intended to increase the waiting period between the delivery of a Notice of
Redemption and the Specified Redemption Date and/or the Valuation Date to up to
sixty (60) days or (y) any other amendment to the Partnership Agreement intended
to make the redemption and transfer provisions, with respect to certain
redemptions and transfers, more similar to the provisions described in Treasury
Regulations Section 1.7704-1(f).

 

(b)                                 The Limited Partner hereby appoints the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute and deliver any amendment
referred to in the foregoing paragraph 5(a) on the Limited Partner’s behalf. The
foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

6.                                      The Limited Partner agrees that it will
not transfer any interest in the Partnership Units (x) through (i) a national,
non-U.S., regional, local or other securities exchange, (ii) PORTAL or (iii) an
over-the-counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (y) to or through (a) a person,
such as a broker or dealer, that makes a market in, or regularly quotes prices
for, interests in the Partnership or (b) a person that regularly makes available
to the public (including customers or subscribers) bid or offer quotes with
respect to any interests in the Partnership and stands ready to effect
transactions at the quoted prices for itself or on behalf of others.

 

7.                                      The Limited Partner acknowledges that
the General Partner shall be a third-party beneficiary of the representations,
covenants and agreements set forth in Sections 4 and 6 hereof. The Limited
Partner agrees that it will transfer, whether by assignment or otherwise,
Partnership Units only to the General Partner or to transferees that provide the
Partnership and the General Partner with the representations and covenants set
forth in Sections 4 and 6 hereof.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

8.                                      This acceptance shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

Date:

           , 20

 

 

Address of Limited Partner:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Employee hereby represents, warrants and covenants as follows:

 

(a)                                 The Employee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Shareholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Shareholders;

 

(iii)                               The Company’s and the Partnership’s Reports
on Form 10-K for the fiscal year most recently ended;

 

(iv)                              The Company’s and the Partnership’s Form 10-Q,
if any, for the most recently ended quarter filed by the Company and the
Partnership with the Securities and Exchange Commission since the filing of the
Form 10-K described in clause (iii) above;

 

(v)                                 Each of the Current Report(s) on Form 8-K of
the Company and the Partnership, if any, filed since the end of the fiscal year
most recently ended for which a Form 10-K has been filed by the Company and the
Partnership;

 

(vi)                              The Partnership Agreement; and

 

(vii)                           The Plan.

 

The Employee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Employee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Employee hereby represents and warrants
that:

 

(i)                                     The Employee either (A) is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or (B) by reason of the business and
financial experience of the Employee, together with the business and financial
experience of those persons, if any, retained by the Employee to represent or
advise him with respect to the grant to him of LTIP Units, the potential
conversion of LTIP Units into Class A Units of the Partnership (“Common Units”)
and the potential redemption of such Common Units for the Company’s Common
Shares (“REIT Shares”), has such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that the Employee (I) is capable of evaluating the merits and risks of an
investment in the Partnership and potential investment in the Company and of
making an informed investment decision, (II) is capable of protecting his own
interest or has engaged representatives or advisors to assist him in protecting
his interests, and (III) is capable of bearing the economic risk of such
investment.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

(ii)                                  The Employee understands that (A) the
Employee is responsible for consulting his own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Employee is or by reason of the
award of LTIP Units may become subject, to his particular situation; (B) the
Employee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Employee provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Employee believes to be necessary and
appropriate to make an informed decision to accept this award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Employee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Employee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Employee to verify the accuracy of information conveyed
to the Employee. The Employee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Employee
have been made available or delivered to the Employee. The Employee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the LTIP Units. The Employee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Employee by the Partnership or the Company.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Employee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Employee’s right (subject to the terms of the LTIP Units, the Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or REIT Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

 

(iv)                              The Employee acknowledges that (A) neither the
LTIP Units to be issued, nor the Common Units issuable upon conversion of the
LTIP Units, have been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such LTIP Units or
Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by the Partnership and the Company on
such exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Employee contained herein, (C) such LTIP
Units or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no

 

Exhibit B-2

--------------------------------------------------------------------------------


 

public market for such LTIP Units and Common Units and (E) neither the
Partnership nor the Company has any obligation or intention to register such
LTIP Units or the Common Units issuable upon conversion of the LTIP Units under
the Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except that, upon the redemption of the Common Units for REIT Shares, the
Company may issue such REIT Shares under the Plan and pursuant to a Registration
Statement on Form S-8 under the Securities Act, to the extent that (I) the
Employee is eligible to receive such REIT Shares under the Plan at the time of
such issuance, (II) the Company has filed a Form S-8 Registration Statement with
the Securities and Exchange Commission registering the issuance of such REIT
Shares and (III) such Form S-8 is effective at the time of the issuance of such
REIT Shares. The Employee hereby acknowledges that because of the restrictions
on transfer or assignment of such LTIP Units acquired hereby and the Common
Units issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement or this Agreement, the Employee may have to bear the
economic risk of his ownership of the LTIP Units acquired hereby and the Common
Units issuable upon conversion of the LTIP Units for an indefinite period of
time.

 

(v)                                 The Employee has determined that the LTIP
Units are a suitable investment for the Employee.

 

(vi)                              No representations or warranties have been
made to the Employee by the Partnership or the Company, or any officer,
director, shareholder, agent or affiliate of any of them, and the Employee has
received no information relating to an investment in the Partnership or the LTIP
Units except the information specified in paragraph (a) above.

 

(c)                                  So long as the Employee holds any LTIP
Units, the Employee shall disclose to the Partnership in writing such
information as may be reasonably requested with respect to ownership of LTIP
Units as the Partnership may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.

 

(d)                                 The Employee hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder, and has delivered with this Agreement a completed, executed copy of
the election form attached hereto as Exhibit C. The Employee agrees to file the
election (or to permit the Partnership to file such election on the Employee’s
behalf) within thirty (30) days after the award of the LTIP Units hereunder with
the IRS Service Center at which such Employee files his personal income tax
returns, and to file a copy of such election with the Employee’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Employee.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Employee’s principal residence, and
the Employee has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name: (the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to LTIP Units in Urban Edge Properties
LP (the “Partnership”).

 

3.                                      The date on which the LTIP Units were
transferred is             , 20 . The taxable year to which this election
relates is calendar year 20  .

 

4.                                      Nature of restrictions to which the LTIP
Units are subject:

 

(a)                                 With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units vest in accordance
with the vesting provisions described in the Schedule attached hereto. Unvested
LTIP Units are forfeited in accordance with the vesting provisions described in
the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                      The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and Urban Edge Properties.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Exhibit C-1

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT C

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based vesting with % vesting on each of
        , 20  ,          , 20  ,         , 20   and          , 20  , provided
that the Taxpayer remains an employee of Urban Edge Properties or its affiliates
through such dates, subject to acceleration in the event of certain
extraordinary transactions or termination of the Taxpayer’s service relationship
with Urban Edge Properties (or its affiliate) under specified circumstances.
Unvested LTIP Units are subject to forfeiture in the event of failure to vest
based on the passage of time and continued employment.

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Employee

 

Exhibit C-2

--------------------------------------------------------------------------------


 

SCHEDULE A TO RESTRICTED LTIP UNIT AGREEMENT

 

(Terms being defined are in quotation marks.)

 

Date of Restricted LTIP Unit Agreement:

 

As of:

 

 

 

Name of Employee:

 

 

 

 

 

Number of LTIP Units Subject to Grant:

 

 

 

 

 

“Grant Date”:

 

 

 

 

 

Date on Which Restricted LTIP Units are Fully Vested:

 

 

 

 

 

Vesting Period:

 

 

 

 

 

“Annual Vesting Amount”
Insert the number of LTIP Units that vest each year or other applicable vesting
schedule.

 

 

 

 

 

“Annual Vesting Date” (or if such date is not a business day, on the next
succeeding business day):
Insert the calendar date of each year in which LTIP Units will vest or other
appropriate vesting schedule.

 

 

 

 

 

Additional Matters:

 

 

 

 

 

Initials of Company representative:

 

 

 

 

 

Initials of Employee:

 

 

 

A-1

--------------------------------------------------------------------------------